DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 1/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
2.	Applicant’s amendment filed on 1/28/2022, has been entered and carefully considered.  Claims 1-2, 5-7, and 10 are amended, claims 3-4 and 8-9 have been canceled. Claims 1-2, 5-7 and 10-12 are currently pending.
	
Response to Arguments
3.	Applicant’s arguments, page 5, filed on 01/28/2022 regarding the independent claims 1 and 6 have been fully considered but they are not persuasive, 
	Applicant argues (1) Persson does not describe ‘transmitting a radio resource control (RRC) connection request message; starting a timer associated with an RRC connection setup; logging connection establishment failure information based on an expiry of the timer”; (2) Chun’s priority application does not describe “wherein the connection establishment failure information includes information indicating a number of 
	Regarding the first argument, Persson [0095, 0102] describes the first mobile station can first send an RRC Connection Request message to the first network node, and starts a timer associated with the RRC connection procedure. [0088-0089, 0095-0099] the mobile station logs the network measurement results based on the timer expires. [0012-0016] The measurement results include random access measurement logged when random access failure occurs. 
	Regarding the second argument, the arguments have been fully considered but are moot in view of new ground of rejection based on Pang et al., US 2014/0241285.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


4.	Claims 1, 2, 5-7, 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Persson et al. (US 2011/0199923), hereinafter Persson, in view of Pang et al. (US 2014/0241285), hereinafter Pang.

Regarding Claim 1, Persson teaches A method performed by a user equipment (UE) in a communication system (Para. 0100] see Fig. 7 a method performs by a mobile station and network node), the method comprising: transmitting a radio resource control (RRC) connection request message ([Para. 0095, 0102] the first mobile station can first send an RRC Connection Request message to the first network node); starting a timer associated with an RRC connection setup ([Para. 0095-0102] The mobile station starts a timer associated with the RRC connection procedure); 
logging connection establishment failure information based on an expiry of the timer ([Para. 0088-0089, 0095-0099] the mobile station logs the network measurement results 
and transmitting a UE information response message as a response to a UE information request message, Wherein the UE information response message including the connection establishment failure information ([Para. 0094-0098] the mobile station receives a request for a logged measurement report from the network node and sent the logged measurement report as a response message. [Para. 0016] the logged measurement report includes random access measurement logged when random access failure occurs).
Persson does not disclose wherein the connection establishment failure information includes information indicating a number of preambles that were transmitted and information indicating whether or not a maximum power level was used for a last transmitted preamble among the preambles.
Pang from the same field of endeavor teaches wherein the connection establishment failure information includes information indicating a number of preambles that were transmitted and information indicating whether or not a maximum power level was used for a last transmitted preamble among the preambles ([Para. 0120] when a user terminal in an idle state, the user terminal starts a T300 timer, and transmits a radio resource control (RRC) connection request message, if an RRC connection setup message is not received before the T300 timer expires, the connection establishment failure. [Para. 0004-0005, 0009, 0015] in the connection establishment process, user terminal transmits a preamble with an initial transmission power. If the user terminal fails to receive acknowledgment information, then the user terminal ramps up its power in a specified power step and retransmits the preamble until the transmission power reaches  a preamble transmission reaches a maximum number of times of retransmission or a preamble transmission power reaches a maximum value). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings from Persson and Pang to implement logging to improve success rate of random access.

Regarding Claim 2, Persson does not disclose wherein the at least one preamble is transmitted for a random access, and wherein the at least one preamble is transmitted by increasing a transmit power level. 
Pang teaches wherein the preambles were transmitted for a random access, and wherein the preambles were transmitted by increasing a transmit power level. ([Para. 0005, 0109-0110] a number of times of preamble were transmitted in random access. a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings from Persson and Pang to implement logging to improve success rate of random access.

Regarding Claim 5, Persson does not disclose wherein the connection establishment failure information further includes at least one of: information indicating a cell in which connect establishment failed, channel measurement information of the cell, channel measurement information of at least one neighbor cell, or a location information. 
Pang teaches wherein the connection establishment failure information further includes at least one of: information indicating a cell in which connect establishment failed, channel measurement information of the cell, channel measurement information of at least one neighbor cell, or a location information. ([Para. 0104-0105, 0120] the UE records information in the random access report of a cell includes at least one of an identifier of a random access cell in which a reason for preamble transmission failure).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings from Persson and Pang to implement logging to improve success rate of random access.

Regarding Claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Persson in view of Pang. Specifically, Persson teaches the UE comprising: a transceiver; and a controller configured to: transmit, via the transceiver to a base station ([Para. 0072-0081] Fig. 3 shows a block diagram of an arrangement 40 in a mobile station including control unit 58 and a a transmitter front-end (FE TX) 66, which generates a transmission signal appropriate to the communication system).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings from Persson and Pang to implement logging to improve success rate of random access.

Regarding Claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Regarding Claim 11, the combination of Persson and Pang, specifically, Persson teaches transmitting an RRC connection complete message including information informing that the UE has the connection establishment failure information ([Para. 0102] the mobile station has performed the measurements as a part of an RRC connection setup procedure. The mobile station sends an RRC Connection Setup Complete message including measurement report that the measurement includes the random access failure occurs logged [0012-0016]).


Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150044972, Lee et al. discloses Method for Logging Measurement Result in Wireless Communication System and Apparatus for the Same.
US 20100330921, Kim et al. discloses Method of Transmitting Measurement Report in Wireless Communication System
US 20140023032, Kim et al. discloses Method and apparatus for efficiently transmitting information acquired by a terminal to a base station.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413